IN THE
                         TENTH COURT OF APPEALS

                               No. 10-16-00022-CV

                   IN THE INTEREST OF C.D.P., A CHILD




                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 52698


                          MEMORANDUM OPINION


      Casi Wood appeals from the trial court’s December 23, 2015 order concerning

visitation of the minor child, C.D.P. Wood’s brief was originally due on March 1, 2016.

By letter dated March 7, 2016, this Court notified Wood that the appeal was subject to

dismissal for want of prosecution if a brief or response showing grounds for continuing

the appeal was not filed within 21 days from the date of the letter. More than 21 days

have passed, and no response has been filed.

      By letter dated March 8, 2016, the Clerk of this Court notified Wood that the

docketing statement was past due and that the appeal would be dismissed without
further notification unless, within 21 days from the date of the letter, a docketing

statement was filed. No docketing statement was received and filed.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West

2005); and § 51.208 (West Supp. 2011). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 14, 2016
[CV06]




In the Interest of C.D.P.                                                             Page 2